1

2

3                                      UNITED STATES DISTRICT COURT

4                                          DISTRICT OF NEVADA

5                                                     ***

6
      KARLA TUCKER,
7
                          Plaintiff,
8                                                        2:18-cv-00443-GMN-CWH
      vs.                                                ORDER
9     MGM RESORTS INTERNATIONAL
      OPERATIONS, INC., et al.,
10
                          Defendants.
11

12
           The Court has been notified that the parties have reached a settlement.
13
           Accordingly,
14
           IT IS HEREBY ORDERED that the ENE scheduled for October 15, 2018, is VACATED.
15
           IT IS FURTHER ORDERED that the parties must file a stipulation and order for dismissal on or
16
     before November 13, 2018.
17

18
           DATED this 9th day of October, 2018.
19
                                                                _________________________
20
                                                                CAM FERENBACH
                                                                UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25
